The clerk of this Court having reported the failure of Ralph J. Baker, a member of the Bar of this Court to deposit a check of the clerk of this Court for $15.45 issued to him on November 10, 1934, as counsel for petitioner in the case of Central Iron & Steel Co. v. United States, No. 80, October Term, 1934; and it appearing to the Court that Ralph J. Baker had failed to answer or respond to four letters sent him by the Clerk of this Court under dates of February 1, 1935, February 28, 1935, April 6, 1935, and November 2, 1935, with respect to the said check; and a rule having issued December 9, 1935, directing him to show cause why he should not be disbarred from the practice of the law in this Court for conduct unbecoming a member of the Bar of this Court; and *692Ralph J. Baker, having made return to the rule, apologizing for his neglect, and the check issued to him having been deposited.

Mr. Ralph J. Baker, pro se.

It is ordered that the respondent, Ralph J. Baker, be, and he is hereby, reprimanded for unjustified failure in a duty owed by him as'a member of the Bar of this Court to respond to communications addressed to him by the Clerk of this Court pertaining to the business of the Court;
And it is further ordered that the rule to show\ cause aforesaid be, and it is hereby, discharged.